Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 1-20 as amended 08 JAN. 2022, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 JAN. 22 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
inner projection
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 objected to because of the following informalities:  
Cl. 13 ln. 1: after "1, wherein", insert --the-- as this appears to be a typographical error
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 16 ln. 2: "the downward extending protrusion" is vague, indefinite, and confusing as being unclear, having not been heretofore introduced. It is unclear if this is referring to the "lower edge of the vertical leg" or the "inner projection", or if another previously unclaimed element is being introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1-2, 5-7, and 10-11 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Pilz et al. US 20130118102 A1 (Pilz).
As per claim 1 Pilz teaches a fire-rated component (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) for a linear gap between a wall assembly (stud 44, FIG.4) and an adjacent structure (structure 32, FIG.4), the component (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) comprising: 
an elongate metal profile (see "metal profile" Cl. 2) comprising a vertical leg (rightmost vertical component, FIG.4), an upper leg (uppermost horizontal member above 42 and below 32, FIG.4) and a lower leg (lowest horizontal component, FIG.4), the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) extending in a first direction (leftward direction, FIG.4) from an upper edge of the vertical leg (rightmost vertical component, FIG.4), the lower leg (lowest horizontal component, FIG.4) extending in the first direction (leftward direction, FIG.4)  from a lower edge of the vertical leg (rightmost vertical component, FIG.4); 
a fire-rated board member (fire-resistant material strip portion 12, unidentified, FIG.4) nested between the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) and the lower leg (lowest horizontal component, FIG.4);
wherein an upper end of the fire-rated board member is positioned below the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) and a lower end of the fire-rated board member is positioned above the lower leg (lowest horizontal component, FIG.4). 

As per claim 2 Pilz teaches the limitation according to claim 1, wherein the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) comprises a downward extending protrusion (leftmost vertical portion above 42 and below 32, FIG.4) and extended free end attachment leg (leftmost horizontal portion above 42 and below 32, FIG.4).

As per claim 5 Pilz teaches the limitation according to claim 2,
wherein the lower leg (lowest horizontal component, FIG.4) comprises a kickout (lowest vertical component, FIG.4) configured to retain the board member within the elongate metal profile (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]). 

As per claim 6 Pilz teaches the limitation according to claim 5, 
wherein any one or combination of the upper leg (uppermost horizontal member above 42 and below 32, FIG.4), the lower leg (lowest horizontal component, FIG.4), the downward extending protrusion (leftmost vertical portion above 42 and below 32, FIG.4) and the kickout (lowest vertical component, FIG.4) are configured to exert a force against the board member to retain the board member within the elongate metal profile (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]). 

As per claim 7 Pilz teaches the limitation according to claim 1, wherein a width of the board member is limited by a width of the lower leg (lowest horizontal component, FIG.4). 

As per claim 10 Pilz teaches the limitation according to claim 1, and further discloses a building construction joint (FIG.4) , comprising: the wall assembly (stud 44, FIG.4) and the adjacent structure (structure 32, FIG.4) with the linear gap extending therebetween; and the component (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) positioned between the wall assembly (stud 44, FIG.4) and the adjacent structure (structure 32, FIG.4) to provide fire-blocking (see "fire block", title) across the linear gap. 

As per claim 11 Pilz teaches the limitation according to claim 10, wherein the adjacent structure (structure 32, FIG.4) is a ceiling (see FIG.4). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3, 14, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Joseph et al. US 9506246 B2 (Joseph).
As per claim 3 Pilz teaches the limitation according to claim 1, but fails to explicitly disclose:
an outward facing protrusion on the vertical leg configured to rest against a drywall board of the wall assembly, the outward facing protrusion extending in a second direction, opposite the first direction.
Joseph teaches such a protrusion, specifically:
an outward facing protrusion (a springy clamping profile 24, FIG.12) on the vertical leg configured to rest against a drywall board of the wall assembly, the outward facing protrusion extending in a second direction, opposite the first direction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including the springy clamping profile as taught by Joseph in order to engage with and thereby more firmly retain a panel installed thereadjacent.

As per claim 14 Pilz teaches a fire-rated component (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) for a linear gap between a wall assembly (stud 44, FIG.4) and an adjacent structure (structure 32, FIG.4), the component (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) comprising: 
an elongate metal profile (see "metal profile" Cl. 2) comprising: a vertical leg (rightmost vertical component, FIG.4); 
an upper leg (uppermost horizontal member above 42 and below 32, FIG.4)
extended free end (leftmost horizontal member above 42 and below 32, FIG.4) attachment leg; and 
a lower leg (lowest horizontal component, FIG.4); 
wherein the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) extends in a first direction (leftward direction, FIG.4)  from an upper edge of the vertical leg (rightmost vertical component, FIG.4), 
the lower leg (lowest horizontal component, FIG.4) extends in the first direction (leftward direction, FIG.4)  from a lower edge of the vertical leg (rightmost vertical component, FIG.4), and 
the second direction (rightward direction, FIG.4)  extending towards the lower leg (lowest horizontal component, FIG.4) from the upper leg (uppermost horizontal member above 42 and below 32, FIG.4); 
a fire-rated board member nested within a space defined by the elongate metal profile (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) with an upper end of the fire-rated board member positioned between the vertical leg (rightmost vertical component, FIG.4) and upper leg (uppermost horizontal member above 42 and below 32, FIG.4).
Pilz fails to explicitly disclose:
including an inner projection and 
the inner projection extends in a second direction  from the upper leg, 
Joseph teaches such a projection, specifically:
including an inner projection (a springy clamping profile 24, FIG.12) and 
the inner projection extends in a second direction (away from the stud member 11, FIG.12) from the upper leg.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including the springy clamping profile as taught by Joseph —in a position extending away from the framing member— in order to enable elements to be clamped to the assembly because doing so would improve the ability of the assembly to remain in place when subject to the stresses experienced during a fire.

As per claim 20 Pilz teaches the limitation according to claim 18 but fails to explicitly disclose:
wherein any one or combination of the upper leg, the lower leg, and the downward extending protrusion exert a force against the board member to retain the board member nested within the elongate metal profile. 
Joseph teaches a force exerting member capable of use with the assembly, specifically:
wherein any one or combination of the upper leg, the lower leg, and the downward extending protrusion (a springy clamping profile 24, FIG.12) exert a force against the board member to retain the board member nested within the elongate metal profile. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including the springy clamping profile as taught by Joseph in order to enable elements to be clamped to the assembly because doing so would improve the ability of the assembly to remain in place when subject to the stresses experienced during a fire.

Claim 4 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of KLEIN et al. US 20170306615 A1 (Klein).
As per claim 4 Pilz teaches the limitation according to claim 1, but fails to explicitly disclose:
the board member is adhesively attached to the vertical leg.  
Klein teaches adhesive layer capable of use with the assembly, specifically:
the board member is adhesively attached (see "fastening region 4… provided with an adhesive layer" [0084]) to the vertical leg.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including adhesive as taught by Klein in order to fasten the elements of the invention together to prevent their separation.

As per claim 9 Pilz teaches the limitation according to claim 1, but fails to explicitly disclose:
the board member comprises a gypsum material.  
Klein teaches adhesive layer capable of use with the assembly, specifically:
the board member comprises a gypsum material ("gypsum board of a drywall studwork" [0097]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including gypsum material as taught by Klein in order to form an assembly of increased fire resistance.

Claim 8 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Pilz US 20160208484 A1 (Pilz '484).
As per claim 8 Pilz teaches the limitation according to claim 1, and further discloses the metal profile (see "metal profile" FIG.2) but fails to explicitly disclose:
comprises a single sheet of bent steel.
Pilz '484 teaches a single sheet of bent steel, specifically:
comprises a single sheet of bent steel ("steel profile is bent in a profile that, in some arrangements, allows a termination point for the drywall" [0014]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz  by substituting metal to be steel and forming the profile in a single piece as taught by Pilz '484 in order to form a stronger and thereby more reliable member.

As per claim 12 Pilz teaches the limitation according to claim 1, but fails to explicitly disclose:
an upward facing protrusion on the upper leg configured to abut the adjacent structure.
Pilz '484 teaches such a protrusion, specifically:
an upward facing protrusion (intumescent material 142, FIG.6) on the upper leg configured to abut the adjacent structure.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including the intumescent material as taught by Pilz '484 in order to improve the seal between the assembly and ceiling.

Claim 13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Wendt et al. US 3998027 A (Wendt).
As per claim 13 Pilz teaches the limitation according to claim 1, and further discloses a downward extending protrusion (leftmost vertical portion above 42 and below 32, FIG.4) but fails to explicitly disclose:
the downward extending protrusion comprises a V-groove.
Wendt teaches a V-shaped downward protrusion, specifically:
the downward extending protrusion comprises a V-groove (offset 36, FIG.1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including the shape of the offset as taught by Wendt in order to impart a bias on the leftmost portion of the assembly because doing so would improve the ability of the assembly retain the fire-rated board member in place.

As per claim 19 Pilz teaches the limitation according to claim 18 but fails to explicitly disclose:
wherein the downward extending protrusion of the upper leg comprises a V-shaped groove between the extended free end attachment leg and the vertical leg.
Wendt teaches a V-shaped downward protrusion, specifically: 
wherein the downward extending protrusion of the upper leg comprises a V-shaped groove (offset 36, FIG.1) between the extended free end attachment leg and the vertical leg.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including the shape of the offset as taught by Wendt in order to impart a bias on the leftmost portion of the assembly because doing so would improve the ability of the assembly retain the fire-rated board member in place.

Claim 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Joseph as applied to claim 14 above and further in view of Wendt.
As per claim 15 Pilz in view of Joseph teaches the limitation according to claim 14, but fails to explicitly disclose:
the inner projection of the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) comprises a V-shaped groove between the extended free end attachment leg and the vertical leg. 
Wendt teaches a V-shaped downward protrusion, specifically: 
the inner projection of the upper leg comprises a V-shaped groove (offset 36, FIG.1) between the extended free end attachment leg and the vertical leg. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz in view of Joseph by including the shape of the offset as taught by Wendt in order to impart a bias on the leftmost portion of the assembly because doing so would improve the ability of the assembly retain the fire-rated board member in place.

As per claim 16 Pilz in view of Joseph and Wendt teaches the limitation according to claim 14, and Joseph further discloses wherein any one or combination of the upper leg, the lower leg, and the downward extending protrusion (a springy clamping profile 24, FIG.12) exert a force against the board member to retain the board member nested within the elongate metal profile. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz in view of Joseph and Wendt by making the clamping profile extend downwardly as taught by Joseph in order to engage a downward extending board member and thereby improve the fire protection at a lower level.

Claim 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Pilz.
As per claim 17 Pilz teaches a fire-rated component (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) for a linear gap between a wall assembly (stud 44, FIG.4) and an adjacent structure (structure 32, FIG.4), the component (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) comprising: 
an elongate metal profile (see "metal profile" Cl. 2) comprising a vertical leg (rightmost vertical component, FIG.4), an upper leg (uppermost horizontal member above 42 and below 32, FIG.4) and a lower leg (lowest horizontal component, FIG.4), 
the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) extending in a first direction (leftward direction, FIG.4)  from an upper edge of the vertical leg (rightmost vertical component, FIG.4), the lower leg (lowest horizontal component, FIG.4) extending in the first direction (leftward direction, FIG.4)  from a lower edge of the vertical leg (rightmost vertical component, FIG.4), and the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) spaced from the lower leg (lowest horizontal component, FIG.4) by a first vertical length (see length between uppermost horizontal member above 42 and below 32, and the lowest horizontal component, FIG.4); 
a fire-rated board member (fire-resistant material strip portion 12, unidentified, FIG.4) nested within a space defined by the elongate metal profile (assembly 10, FIG.4; see also "an integrated assembly of multiple components" [0028]) between the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) and the lower leg (lowest horizontal component, FIG.4), 
the fire-rated board member (fire-resistant material strip portion 12, unidentified, FIG.4) having a second vertical length from an upper end to a lower end of the fire-rated board member (see length of fire-resistant material strip portion 12, unidentified, extending as claimed, FIG.4 ),  but fails to explicitly disclose:
the second vertical length being less than the first vertical length.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second vertical length of Pilz by substituting the second vertical length being less than the first vertical length the as an obvious design choice in order to fit the fire-rated board member and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

As per claim 18 Pilz teaches the limitation according to claim 17, wherein the upper leg (uppermost horizontal member above 42 and below 32, FIG.4) comprises a downward extending protrusion (leftmost vertical portion above 42 and below 32, FIG.4) and extended free end attachment leg (leftmost horizontal portion above 42 and below 32, FIG.4), the upper end of the fire- rated board member positioned between the vertical leg (rightmost vertical component, FIG.4) and the downward extending protrusion (leftmost vertical portion above 42 and below 32, FIG.4) of the upper leg (uppermost horizontal member above 42 and below 32, FIG.4). 

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J. SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D. MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. J. S./
Examiner, Art Unit 3635


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635